Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Resper appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Resper v. Baer, No. 8:12-cv-00691-PJM, 2013 WL 625339 (D. Md. Feb. 19 & May 2, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *178this court and argument would not aid the decisional process.

AFFIRMED.